Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 10/13/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.    
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia:   receiving, via a receiver of the system, sensor data, which is collected at each of two or more spots different from the target spot; determining, via a processor of the system, a degree of risk of the occurrence of at least one event at each of the two or more spots from the sensor data collected at each of the two or more spots, wherein, the sensor data indicates the occurrence of the at least one event, wherein the degree of risk of the occurrence of the at least one event at each of the two or more spots is determined based on whether a risk event at a corresponding one of the two or more spots occurs when the sensor data is collected at the corresponding one of the two or more spots, and the degree of risk of the occurrence of the at least one event at each of the two or more spots is represented by a value indicating whether the at least one event at the corresponding one of the two or more spots is the risk event; storing, as risk information in a memory of the system, the determined degree of risk of the occurrence of the at least one event at each of the two or more spots; estimating, via the processor, first risk information associated with the target spot without sensor data of a first one of the at least one event at the target spot, by using the risk information stored in the memory, the first risk information being a degree of risk of the occurrence of the first one of the at least one event at the target spot; and transmitting, by a transmitter of the system, information for the target spot based on the estimated first risk information, wherein the first risk information is estimated using second risk information, third risk information, and fourth risk information which are stored as the risk information in the memory, wherein the second risk information indicates a degree of risk of the occurrence of a second one of the at least one event at the target spot, the second one of the at least one event being different from the first one of the at least one event, wherein the third risk information indicates a degree of risk of the occurrence of the first one of the at least one event at the one of the two or more spots, and wherein the fourth risk information indicates a degree of risk of the occurrence of the second one of the at least one event at the one of the two or more spots..  The closest prior art of record is Tauchi in Office Action dated 07/23/2021 wherein Tauchi ¶0066 teaches a control unit that performs a psychosomatic state estimation process for estimating a state of a driver’s mind and body which affects a driving operation during driving.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURTIS GILLS/               Primary Examiner, Art Unit 3623